Order entered February 9, 1968, unanimously modified, on the law, to grant summary judgment to plaintiff and to direct an assessment of damages, and otherwise affirmed, with $50 costs and disbursements to appellant. Plaintiff sues in quantum meruit for legal services. The services consisted of collection of an overdue account from a debtor on the verge of bankruptcy and required, among other things, extensive negotiations with other creditors. Defendant does not deny the hiring nor the performance of services but denies knowledge of the extent of the services rendered and their value. Defendant’s conduct as revealed in the affidavits describes one long course of equivocation and obfuscation, which conduct was ably seconded by its legal representatives. This determination will be beneficial to them, as it will enable them to discover what they profess to be ignorant of at a far earlier date than would otherwise be expected. As to the bill of particulars, plaintiff has not shown prejudice which is a necessary element in an appeal of this character (Gevinson v. Kirkeby-Natus Corp., 26 A D 2d 71, 77). Concur — Stevens, J. P., Eager, Steuer, Capozzoli and McNally, JJ.